Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into on this 9th day
of January, 2006, effective as of the date set forth in paragraph 2.1 below, and
is by and between Datrek Miller International, Inc., a Florida corporation (the
“Company”), and Randall J. Frapart (hereinafter called the “Executive”).

 

R E C I T A L S

 

The Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.

 

The Executive is willing to make his services available to the Company on the
terms and conditions set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1. Employment.

 

1.1 Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.

 

1.2 Duties of Executive. During the Term of Employment under this Agreement, the
Executive shall serve as an Executive Vice President and Chief Financial Officer
of the Company. The Executive shall diligently perform all services as may be
assigned to him by the Board of Directors of the Company (the “Board”), and
shall exercise such power and authority as may from time to time be delegated to
him by the Board. The Executive shall devote his full time and attention to the
business and affairs of the Company, render such services to the best of his
ability, and use his best efforts to promote the interests of the Company. The
Executive shall render such services at the Company’s location at 835 Bill Jones
Industrial Drive, Springfield, Tennessee 37172, or at another suitable location
selected by the Company in Davidson County, Tennessee. The Executive shall
relocate to the Company’s Springfield, Tennessee location within eight months of
the Commencement Date. It shall not be a violation of this Agreement for the
Executive to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.

 



--------------------------------------------------------------------------------

2. Term.

 

2.1 Initial Term. The initial Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on the date hereof (the
“Commencement Date”) and shall expire on the four (4) year anniversary of the
Commencement Date, unless sooner terminated in accordance with Section 5 hereof
(the “Initial Term”).

 

2.2 Renewal Terms. At the end of the Initial Term, the Term of Employment
automatically shall renew for successive one year terms (subject to earlier
termination as provided in Section 5 hereof), unless the Company or the
Executive delivers written notice to the other at least 30 calendar days prior
to the Expiration Date of its or his election not to renew the Term of
Employment.

 

2.3 Term of Employment and Expiration Date. The period during which the
Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment,” and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date.”

 

3. Compensation.

 

3.1 Base Salary. The Executive shall receive a base salary at the annual rate of
$180,000.00 (the “Base Salary”) during the Term of Employment, with such Base
Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed, at least annually, for merit increases and may, by action and
in the sole discretion of the Board, be increased at any time or from time to
time.

 

3.2 Bonuses. During the Term of Employment, the Executive shall be eligible to
receive bonuses pursuant to any management bonus program of the Company then in
effect in such amounts and at such times as the Board (or the Compensation
Committee thereof) shall determine in its sole discretion pursuant to the terms
of the program. If at any time during the Term of Employment the Executive is
terminated without cause or as a result of disability of the Executive pursuant
to the terms hereof or in the event of the death of the Executive, then the
Executive shall be entitled to receive a pro-rata portion of the bonus, if any,
which accrued during the applicable year in which said termination occurs. The
amount of any such bonus, assuming the Executive’s achievement of applicable
milestones, shall be based primarily upon the overall performance of the
Company. Subject to the approval of the Compensation Committee, the bonus
potential for the Chief Financial Officer position is anticipated to be an
amount up to 30% of the Base Salary.

 

4. Expense Reimbursement and Other Benefits.

 

4.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt, the Company shall reimburse the Executive for all reasonable
expenses actually paid or incurred by

 



--------------------------------------------------------------------------------

the Executive during the Term of Employment in the course of and pursuant to the
business of the Company. The Executive shall account to the Company in writing
for all expenses for which reimbursement is sought and shall supply to the
Company copies of all relevant invoices, receipts or other evidence reasonably
requested by the Company. This reimbursement shall cover, among other things,
the cost of Executive’s cellular telephone use in connection with his Employment
hereunder.

 

4.2 Compensation/Benefit Programs. During the term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executives and/or key employees, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.

 

4.3 Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office, secretarial help and such other facilities and
services suitable to his position and adequate for the performance of his duties
hereunder. In addition, the Company shall provide the Executive with a laptop
computer for use in connection with his Employment hereunder.

 

4.4 Stock Options. During the Term of Employment, the Executive shall be
eligible to be granted options (the “Stock Options”) to purchase common stock
(the “Common Stock”) of the Company under (and therefore subject to all terms
and conditions of) the Company’s 2005 Stock Option Plan, as may be amended from
time-to-time, and any successor plan thereto (the “Stock Option Plan”) and all
rules of regulation of the Securities and Exchange Commission applicable to
stock option plans then in effect. The number of Stock Options and terms and
conditions of the Stock Options shall be determined by the Committee appointed
pursuant to the Stock Option Plan, or by the Board, in its sole discretion and
pursuant to the Stock Option Plan. The Company, subject to approval of the
Board, shall issue to the Executive 50,000 Stock Options, vesting  1/3,  1/3,
and  1/3 per year commencing on the first anniversary of the Commencement Date.

 

4.5 Relocation Allowance. The Executive shall be entitled to receive the
following in connection with his relocation from Chicago, Illinois to
Springfield, Tennessee: (i) all documented realtor fees and closing costs
associated with the sale of his existing home in Chicago and the purchase of his
new home in Tennessee (provided the purchase of such new home is consummated
within one year from the Commencement Date); (ii) reasonable commuting and
lodging expenses for a period not to exceed six months from the Commencement
Date; (iii) reasonable moving expenses related to packing personal property and
automobiles (if automobile is driven to Tennessee at the completion of the
relocation, expense to be reimbursed at rate of $0.405 per mile); and (iv) an
allowance to compensate the Executive for travel, meals and lodging expenses
incurred while Executive searches for a new home and other miscellaneous
expenses associated with his relocation (such amount to be payable upon
completion of the Executive’s relocation to Springfield). The realtor fees and
closing costs and allowance described in (i) and (iv) above, shall not exceed
$40,000. All other expenses associated with the Executive’s relocation not
described above shall be the sole responsibility of the Executive. The Executive
shall account to the Company in writing for all such relocation expenses for
which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.

 



--------------------------------------------------------------------------------

4.6 Other Benefits. The Executive shall be entitled to three weeks of vacation
each calendar year during the Term of Employment, to be taken at such times as
the Executive and the Company shall mutually determine and provided that no
vacation time shall interfere with the duties required to be rendered by the
Executive hereunder. Any vacation time not taken by Executive during any
calendar year may not be carried forward into any succeeding calendar year. The
Executive shall receive such additional benefits, if any, as the Board of the
Company shall from time to time determine.

 

5. Termination.

 

5.1 Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause.
For purposes of this Agreement, the term “Cause” shall mean (i) an action or
omission of the Executive which constitutes a willful and material breach of, or
failure or refusal (other than by reason of his disability) to perform his
duties under, this Agreement which is not cured within fifteen (15) calendar
days after receipt by the Executive of written notice of same, (ii) fraud,
embezzlement, misappropriation of funds or breach of trust in connection with
his services hereunder, (iii) indictment or other formal charge by any
governmental authority of a felony or any other crime which involves dishonesty
or a breach of trust, or (iv) gross negligence in connection with the
performance of the Executive’s duties hereunder, which is not cured within
fifteen (15) calendar days after written receipt by the Executive of written
notice of same. Any termination for Cause shall be made in writing to the
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination. The Executive (together with
legal counsel of his choice) shall have the right to address the Board regarding
the acts set forth in the notice of termination. Upon any termination pursuant
to this Section 5.1, the Company shall only be obligated to pay to the Executive
his Base Salary to the date of termination. The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination), subject, however, to the
provisions of Section 4.1.

 

5.2 Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s group disability policy or
any individual disability policy then in effect, or, if the Executive shall as
the result of mental or physical incapacity, illness or disability, become
unable to perform his obligations hereunder for a period of 90 days in any
12-month period. The Company shall have sole discretion based upon competent
medical advice to determine whether the Executive continues to be disabled. Upon
any termination pursuant to this Section 5.2, the Company shall (i) pay to the
Executive any unpaid Base Salary through the effective date of termination
specified in such notice, (ii) pay to the Executive a severance payment equal to
six months of the Executive’s Base Salary at the time of the termination of the
Executive’s employment with the Company, (iii) any bonus due under Section 3.2,
above, and (iv) continue to provide the Executive with the Benefits (as defined
below) for such six-month period. The Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however to the provisions of
Section 4.1).

 



--------------------------------------------------------------------------------

5.3 Death. Upon the death of the Executive during the Term of Employment, the
Company shall pay to the estate of the deceased Executive any unpaid Base Salary
through the Executive’s date of death and any bonus due under Section 3.2,
above. The Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of the
Executive’s death), subject, however to the provisions of Section 4.1.

 

5.4 Termination Without Cause. At any time the Company shall have the right to
terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 5.4 (that is not a termination under any of
Sections 5.1, 5.2, 5.3, or 5.5), the Company shall (i) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice, (ii) continue to pay the Executive’s Base Salary for a period of twelve
(12) months from notice of termination hereunder payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes (the “Continuation Period”), (iii) continue to
provide the Executive with the benefits he was receiving under Sections 4.2 and
4.4 hereof (the “Benefits”) through the end of the Continuation Period in the
manner and at such times as the Benefits otherwise would have been payable or
provided to the Executive. In the event that the Company is unable to provide
the Executive with any Benefits required hereunder by reason of the termination
of the Executive’s employment pursuant to this Section 5.4, then the Company
shall pay the Executive cash equal to the value of the Benefit that otherwise
would have accrued for the Executive’s benefit under the plan, for the period
during which such Benefits could not be provided under the plans. The Company’s
good faith determination of the amount that would have been contributed or the
value of any Benefits that would have accrued under any plan shall be binding
and conclusive on the Executive. For this purpose, the Company may use as the
value of any Benefit the cost to the Company of providing that Benefit to the
Executive. The Company shall have no further liability hereunder (other than for
(x) reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and (y) payment
of compensation for unused vacation days that have accumulated during the
calendar year in which such termination occurs). For all purposes under this
Agreement, the failure by Company to offer to renew the Agreement following the
expiration of the Initial Term or any Renewal Term on the same terms and
conditions hereunder shall not be treated as if the Company terminated this
Agreement pursuant to this Section 5.4.

 

5.5 Termination by Executive.

 

(a) The Executive shall at all times have the right, upon 30 calendar days
written notice to the Company, to terminate the Term of Employment.

 

(b) Upon termination of the Term of Employment pursuant to this Section 5.5, the
Company shall pay to the Executive any unpaid Base Salary through the effective
date of termination specified in such notice. The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 4.1. At the Company’s sole option, upon receipt of notice
from the Executive pursuant to this Section, the Company may immediately
terminate the Term of Employment, in which case, in addition to the covenants
set forth above, the Company shall pay the Executive 30 days of Base Salary. For
all purposes under this Agreement, the failure by Executive to offer to renew
the Agreement following the expiration of the Initial Term or any

 



--------------------------------------------------------------------------------

Renewal Term on the same terms and conditions hereunder shall be treated as if
the Executive terminated this Agreement pursuant to this Section 5.5, except
that the Executive shall not be entitled to any Base Salary in excess of that
which is due through the last day of Executive’s employment hereunder.

 

5.6 Change in Control of the Company.

 

(a) In the event that a Change in Control (as defined in paragraph (b) of this
Section 5.6) in the Company shall occur during the Term of Employment, the
Company shall (i) pay to the Executive any unpaid Base Salary through the
effective date of termination, (ii) continue to pay the Executive’s Base Salary
for a period of 12 months payable in installments consistent with the Company’s
normal payroll schedule, subject to applicable withholding and other taxes.
Further, upon the Change in Control, the Executive’s Stock Options shall
immediately vest. The Company shall have no further liability hereunder (other
than for (1) reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1, and
(2) payment of compensation for unused vacation days that have accumulated
during the calendar year in which such termination occurs).

 

(b) For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
a liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).

 

5.7 Resignation. Upon any notice or termination of employment pursuant to this
Article 5, the Executive shall automatically and without further action be
deemed to have resigned as an officer, and if he was then serving as a director
of the Company, as a director, and if required by the Board, the Executive
hereby agrees to immediately execute a resignation letter to the Board.

 

5.8 Survival. The provisions of this Article 5 shall survive the termination of
this Agreement, as applicable.

 

6. Restrictive Covenants.

 

6.1 Non-competition. At all times while the Executive is employed by the Company
and for a one (1) year period after the termination of the Executive’s
employment with the Company for any reason, the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Company



--------------------------------------------------------------------------------

(based on the business in which the Company was engaged or was actively planning
on being engaged as of the date of termination of the Employee’s employment and
in the geographic areas in which the Company operated or was actively planning
on operating as of date of termination of the Employee’s employment); provided
that such provision shall not apply to the Executive’s ownership of: Common
Stock of the Company or the acquisition by the Executive, solely as an
investment, of securities of any issuer that is registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934, as amended, and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the National Association of Securities Dealers Automated
Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control or, more than five percent of any class of
capital stock of such corporation.

 

6.2 Nondisclosure. The Executive shall not at any time divulge, communicate, use
to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally known, about the Company or its business. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information to the extent required by law.

 

6.3 Nonsolicitation of Employees and Clients. At all times while the Executive
is employed by the Company and for a one (1) year period after the termination
of the Executive’s employment with the Company for any reason, the Executive
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity (a) employ or attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company, unless such employee or former employee has not been
employed by the Company for a period in excess of six months, and/or (b) call on
or solicit any of the actual or targeted prospective clients of the Company on
behalf of any person or entity in connection with any business competitive with
the business of the Company, nor shall the Executive make known the names and
addresses of such clients or any information relating in any manner to the
Company’s trade or business relationships with such customers, other than in
connection with the performance of Executive’s duties under this Agreement.

 

6.4 Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the



--------------------------------------------------------------------------------

Company or its clients (collectively, the “Work Product”) shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Executive for hire for the Company within the meaning of Title
17 of the United States Code. To the extent the Work Product may not be
considered work made by the Executive for hire for the Company, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product. Upon the request of the
Company, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.

 

6.5 Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive’s employment hereunder or on the Company’s request
at any time.

 

6.6 Definition of Company. Solely for purposes of this Article 6, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

 

6.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 6.
The Executive further acknowledges that the restrictions contained in this
Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.

 

6.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.



--------------------------------------------------------------------------------

6.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

 

6.10 Survival. The provisions of this Article 6 shall survive the termination of
this Agreement, as applicable.

 

7. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

 

8. Assignment. Neither party shall have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

11. Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 835 Bill Jones Industrial Drive,
Springfield, Tennessee 37172, Attn: Chief Executive Officer, and (ii) if to the
Executive, to his address as reflected on the payroll records of the Company, or
to such other address as either party hereto may from time to time give notice
of to the other.



--------------------------------------------------------------------------------

12. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise

 

13. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

 

14. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

15. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.

 

16. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

18. Arbitration. Notwithstanding anything to the contrary in this Agreement, all
claims or disputes relating in any way to the performance, interpretation,
validity, or breach of this Agreement (with the exception of the provisions
providing for injunctive relief) shall be referred to final and binding
arbitration, before a neutral arbitrator mutually agreeable to the parties,
under the commercial arbitration rules of the American Arbitration Association
(the “AAA”), except as otherwise modified herein, held in Davidson County,
Tennessee. Upon presentation of a demand for arbitration, the parties shall
attempt to select a mutually-agreeable arbitrator within 20 days. In the event
that the parties are unable to agree upon an arbitrator, the AAA shall appoint
an arbitrator from its panel of commercial arbitrators. The arbitrator’s award
shall be in writing and include findings of fact and conclusions of law.
Judgment upon the award rendered by the arbitrators shall be final, binding and
conclusive upon the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns.



--------------------------------------------------------------------------------

The arbitrator shall have the power to award (i) monetary damages, (ii)
injunctive relief (preliminary and permanent), and (iii) legal fees and costs
associated with the arbitration to the prevailing party. Any party against whom
the arbitrators’ award shall be issued shall not, in any manner, oppose or
defend against any suit to confirm such award, or any enforcement proceedings
brought against such party with respect to any judgment entered upon the award,
and such party hereby consents to the entry of a judgment against such party, in
the full amount thereof, or other relief granted therein, in any court of
competent jurisdiction in which such enforcement is sought. The party against
whom the arbitrator’s award is issued shall pay the arbitrator’s fees and each
of the parties hereto hereby consent to the jurisdiction of any applicable court
of general jurisdiction located in the Davidson County, Tennessee with respect
to the entry of such judgment and each irrevocably submits to the jurisdiction
of such courts and waives any objection it may have to either the jurisdiction
of venue of such court.

 

19. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

[Signatures Begin on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY: Datrek Miller International, Inc. By:  

/s/ Michael S. Hedge

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Executive Officer EXECUTIVE:    

/s/ Randall J. Frapart

--------------------------------------------------------------------------------

    Randall J. Frapart